—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as an architect for an architectural firm. On his last day of work, claimant informed his supervisor and the company’s principal that he could no longer work with his supervisor or on the project to which he was assigned. He gave no reason for his apparent dissatisfaction. The company’s principal told claimant that if he could not complete his work under his assigned supervisor, he should leave. Claimant left and did not return to work thereafter. In our view, the record supports a finding that claimant was not fired and that he voluntarily left his employment for personal and noncompelling reasons. It has been held that neither dissatisfaction with work nor conflict with a supervisor constitutes good cause for leaving one’s employment (see, Matter of Collins [Sweeney], 239 AD2d 758, 759). Inasmuch as substantial evidence supports the decision that claimant is disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause, it must be upheld.
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.